          Case 4:20-cv-00459-SWW Document 9 Filed 06/29/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

EUGENE WESLEY,                                   *
ADC #101996                                      *
                                                 *
               Petitioner,                       *
v.                                               *             No. 4:20CV00459-SWW-JJV
                                                 *
DEXTER PAYNE, Director,                          *
Arkansas Division of Correction                  *
                                                 *
               Respondent.                       *

                                               ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Petitioner’s Objections. After carefully

considering the objections and making a de novo review of the record, the Court concludes the

Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that the Petition for Writ of Habeas Corpus (Doc. No.

1) is DISMISSED without prejudice and the requested relief is DENIED.

       Dated this 29th day of June, 2020.


                                               /s/ Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
